DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “wherein the pinch point has a curved shape and does not have angled corners in the inlet portion to the pinch point or channel in a plan view”.  It is unclear because a curved shaped surface would have at least one angled surface.  It is unclear if the applicant is claiming a flat plane of zero angled surface or an angled curved surface.
Claim 16 recites the limitation "the nozzle" in L1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015) in view of Killard et al. (US 2012/0107851).
Regarding claim 1, Sait M. A. et al. teach:
1. (Currently Amended) A microfluidic coagulation testing die comprising: 
a slot (1162) in a substrate (1022) permitting entry of a sample; 
a sample collection chamber (1164) in the substrate; 
at least one pinch point (e.g., narrowing portion, throat or constriction 1140) connecting the slot (1162) and the sample collection chamber (1164), permitting passage of the sample from the slot to the sample collection chamber (see Fig. 13 for example), the sample collection chamber comprising: 
a slot-side inlet (i.e., upstream of 1162), 
a channel (i.e., channel of 1140), having a length, of substantially consistent width and height, the width being between ten and fifteen micrometers (¶ 0075) and the height being between ten and twenty micrometers (¶ 0075), and 
a chamber-side outlet (i.e., downstream of 1164), 
wherein the pinch point (1140) has a curved shape and does not have angled corners in the inlet portion to the pinch point or channel in a plan view (see Fig. 13 for example); 
a sensor (1138) located in or no more than one hundred micrometers from an inlet or an outlet of the pinch point (see i.e., “Electrodes 1141, 1143 and 1145, forming electric sensor 1138, are located within a constriction 1140 formed within channel 1136.” ¶ 0074).
Regarding claim 1, Sait M. A. et al. teach a blood interacting reagent (1025) at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber (¶ 0060).  However, the reference does not explicitly teach a coagulation-initializing activator including a freeze-dried coagulation-initializing tissue factor coating at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber.
Killard et al. teach an apparatus comprising a dried coagulation-initializing tissue factor (e.g., Dade Innovin ¶ 0271) disposed in at least a portion of an interior surface of any or all of a slot, a pinch point, and a chamber (e.g., test channel, ¶ 0074) to test and control coagulation (throughout the reference). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sait M. A. et al. with a coagulation initializing tissue factor onto the surface, as taught by Killard et al. to test and control coagulation (Killard et al. throughout the reference).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
Regarding limitation “freeze-dried”, which is directed to a method of making the dried coagulation-initializing tissue factor, it is noted that said limitation is given little patentable weight in the product claim.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the coagulation-initializing tissue factor as recited in claim 1 is the same as the coagulation-initializing tissue factor disclosed by modified Sait M. A. et al., as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claims 2 & 5-8, modified Sait M. A. et al. teach:
2. The die of claim 1, wherein the pinch point channel width is between ten and fifteen micrometers (¶ 0075), the pinch point channel height is between ten and twenty micrometers (¶ 0075), and the pinch point channel length is between five and fifteen micrometers (¶ 0075). 
5. The die of claim 1, having a chamber (e.g., holding chamber 1021; see also discharge reservoir 1024) on only one side of the slot and not on the other side of the slot (see Fig. 9A for example). 
6. The die of claim 1, wherein the sensor (1138) comprises two electrodes (1141, 1145) on opposite sides of the at least one pinch point (see Fig. 14 for example), the electrodes being arranged to measure disruption of an electric field between the electrodes by discrete features of sample passing through the at least one pinch point (¶ 0076). 
7. The die of claim 1, wherein the chamber comprises at least one nozzle (see e.g., each discharge passages 1462 comprises a nozzle ¶ 0095; see also vent 1023 and holding chamber 1021) capable of removing air and fluid from the chamber (¶ 0063). 
8. The die of claim 7, wherein the chamber comprises no more than two nozzles (see Figs. 20 & 9A for example). 
With regard to limitations in claims 1 & 7 (e.g., “… coating at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber”, “… to remove air and fluid from the chamber”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claim 3, Killard et al. further teach amount of reagents dried to the surface (¶ 0294+). It would have been obvious to one of ordinary skill in the art at the time the invention was made place amount of dried reagent on the interior surface sufficient for clot formation as determination of the clot formation depends on the amount of dried reagent (¶ 0363+).

Regarding claim 16, modified Sait M. A. et al. teach a nozzle located at an end of the channel (¶ 0093, 0095).  However, the reference does not explicitly teach a nozzle is not located within one hundred micrometers of the pinch point.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place a nozzle away from the pinch point so as to inhibit reverse or backflow of fluid within discharge reservoir through discharge passages back into channel (¶ 0095).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015) in view of Killard et al. (US 2012/0107851), and further in view of Valencia et al. (US 2017/0328882).
Regarding claim 4, Sait M. A. et al. teach: 4. the die of claim 1, wherein the substrate is silicon (¶ 0068).  However, the reference does not explicitly teach wherein the substrate is coupled to one or more layers of thin-film deposited SU-8 polymer.
Valencia et al. teach:
A microfluidic coagulation testing die comprising: 
a slot (e.g., inlet 124; see also channels 126 ¶ 0019, 0022) in a substrate (102/202) permitting entry of a sample; 
a sample collection chamber (e.g., filter 230) in the substrate (see Fig. 2); 
at least one pinch point (e.g., a point within channels 226-1, 226-2) connecting the slot and the chamber (see Fig. 2 for example), permitting passage of sample from slot to chamber, comprising: 
a slot-side inlet (e.g., inlet (upstream) of 226-1, 226-2 in Fig. 2), 
a channel (e.g., channels 226-1, 226-2), having a length, of substantially consistent width (¶ 0038), and 
a chamber-side outlet (i.e., upstream side of 204), 
the pinch point having no angled corners in the inlet or channel in a plan view (see Fig. 2 showing the channels 226-1/226-2 are straight); 
a sensor (231-1/231-2) in or near the pinch point (see Fig. 2); and 
coagulation-initializing activator coating at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber (the coagulation initializing activator is sufficiently broad to have read on the structures and components of the microfluidic chip 102 taught in ¶ 0019). 
wherein the substrate is silicon, and wherein the substrate is coupled to one or more layers of thin-film deposited SU-8 polymer (¶ 0019). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sait M. A. et al. with a SU-8 film coated surface, as taught by Valencia et al. to form a photo imagable surface (¶ 0019).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798